Citation Nr: 1522044	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-30 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date prior to March 1, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD), cervical spondylosis with neck myelopathy/radiculopathy; left upper extremity peripheral neuropathy/radiculopathy; scar, residuals, shrapnel fragment wound, neck; linear scar inferior to the left patella; and curvilinear left medial knee scar.  

2.  Entitlement to an effective date prior to October 22, 2010 for the grant of service connection for right foot drop.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010, October 2010 and January 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran presented testimony at a Board hearing in October 2014, and a transcript of the hearing is associated with his claims folder.  At the hearing, the record was held open for an additional 30 days to permit the Veteran an opportunity to obtain and submit additional evidence, specifically evidence of earlier claims for service connection for disabilities at issue.  However, this period has expired without additional evidence being submitted to the record.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for PTSD; cervical spondylosis with neck myelopathy/radiculopathy; left upper extremity peripheral neuropathy/radiculopathy; scar, residuals, shrapnel fragment wound, neck; linear scar inferior to the left patella; and curvilinear left medial knee scar disabilities was received by VA on March 1, 2010; there were no formal or informal claims for service connection for these disabilities prior to that date. 

2.  The Veteran's right foot drop was probably an existing manifestation of his service-connected cervical spine disability when the claim for service connection for cervical spine disability was received on March 1, 2011, and the evidence showing that the right foot drop was being caused by the cervical spine disability was received within 1 year of the decision granting service connection for cervical spine disability.  


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to an effective date earlier than March 1, 2010 for the grant of service connection for PTSD; cervical spondylosis with neck myelopathy/radiculopathy; left upper extremity peripheral neuropathy/radiculopathy; scar, residuals, shrapnel fragment wound, neck; linear scar inferior to the left patella; and curvilinear left medial knee scar disabilities are not met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014). 

2.  The requirements for a March 1, 2010 effective date, but not earlier, for the grant of service connection for right foot drop, are met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.156, 3.400 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was notified in March 2010 regarding the type of evidence necessary to establish his claims.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's appeals for earlier effective dates arise from his disagreement with the effective dates assigned upon the grants of service connection for the disabilities at issue.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Regardless, the letter informed the Veteran of the criteria for an effective date.  See Dingess/Hartman, 19 Vet. App. 473 .

Regarding VA's duty to assist, VA obtained available service treatment records, post-service treatment records, and VA examination reports in furtherance of the Veteran's claims.  The Board finds that VA's duty to assist the Veteran with respect to obtaining VA examinations concerning the issues adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4) .

The effective date of an award of service connection based on a claim received more than one year after a claimant's discharge from service will be the later of the date of receipt of claim or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Board notes that the Veteran did not separate from service due to a physical disability.  The Board concludes that 10 U.S.C.A. § 1218 is not applicable.  See McGee v. Peake, 511 F.3d 1352, 1358 (Fed. Cir. 2008).

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.   Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Based on a very careful review of the record and with particular consideration of the Veteran's contentions, the Board finds that a claim for service connection for the disabilities at issue was not received by VA prior to March 1, 2010.  

The Veteran's claims folder is a repository for claims, evidence, and other communications between VA and the Veteran.  VA rules required that it be constructed and maintained in accordance with VA's standard operating procedures. One of the important purposes of those rules is to help ensure the assignment of accurate effective dates in the event of grants of service connection.  To this end, it is VA's policy and regular practice to date stamp evidence when it is received, and to then incorporate it into the Veteran's claims folder.  The claims folder is not conclusive evidence of a claim being filed or not, but in most cases, it comes very close to it, especially in the absence of irregularities in maintaining it.  

In this case, no irregularities to the claims folder are shown.  Furthermore, the evidence shows that the Veteran was discharged from service in August 1968 and filed a claim for service connected dental benefits in 1969, and that that claim was adjudicated with the Veteran being informed of the result.  Other correspondences between VA and the claimant took place in the intervening years, regarding VA benefits, etc.  None of them constituted a claim for service connection for the disabilities at issue - none of them identified the disabilities at issue and indicated that service connection was sought for them, prior to the date that the claims for service connection for PTSD; cervical spondylosis with neck myelopathy/radiculopathy; left upper extremity peripheral neuropathy/radiculopathy; scar, residuals, shrapnel fragment wound, neck; linear scar inferior to the left patella; and curvilinear left medial knee scar disabilities were received by VA on March 1, 2010.  In fact, no communications mentioned the disabilities at issue prior to March 1, 2010.

Since the claims were received more than 1 year following separation from service, the effective date for service connection for them cannot be any earlier than the date they were received, which was March 1, 2010.  Accordingly, an effective date prior to such date for them must be denied.  

The Board notes that the Veteran has given conflicting information as to whether he filed earlier claims.  However, the claims record does not show any earlier claims, it can very reasonably be expected to do so if they were filed, and there is no evidence of irregularity to it.  Moreover, the Veteran indicated when he filed his claims on March 1, 2010 that he had never previously filed a claim for service connection, and he testified in October 2014 that he told VA in 1971 that he was not disabled, adding that he was young and working hard at the time.  That in essence appears to be at least one good reason why the Veteran chose not to file earlier claims for the disabilities at issue.  He testified in October 2014 that he really started having a lot of health issues years after service.  While the evidence indicates that he had filed a prior compensation claim, it indicates that he had done so only for dental issues, and not for the disabilities at issue, prior to March 1, 2010.  Since no claims for the disabilities at issue were received prior to March 1, 2010, an effective date prior to then for the grant of service connection for these disabilities at issue is not warranted.  The preponderance of the evidence indicates that the Veteran's statements to the effect that he filed earlier claims for disabilities at issue are incorrect.  

The preponderance of the evidence is against effective dates prior to March 1, 2010 for the grants of service connection for PTSD; cervical spondylosis with neck myelopathy/radiculopathy; left upper extremity peripheral neuropathy/radiculopathy; scar, residuals, shrapnel fragment wound, neck; linear scar inferior to the left patella; and curvilinear left medial knee scar disabilities; and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

A December 2010 VA examination report shows that the Veteran's right foot drop was caused by his service-connected cervical spine disability.  The process for this, as described in that report, is superimposed diffuse denervating disorder/chronic myelopathy, at the cervical spine level.  The Board will accept that the right foot drop was in existence at the time the March 1, 2010 claim for service connection for cervical spine disability was filed, as there is no reason to believe otherwise, and private medical records from 2001 and 2005 were suggestive of related right lower extremity symptoms.  It is likely that the Veteran merely did not realize he should specifically mention his right foot drop until after the early October 2010 grant of service connection for cervical spine disability which did not consider it as a manifestation of it.  

The Board finds that it should be treated as a manifestation of the Veteran's service-connected cervical spine disability for which he filed his claim on March 1, 2010, for effective date purposes, pursuant to 38 C.F.R. § 3.156.  The appeal period for the decision on that disability determination had not ended when the information concerning right foot drop compensation was specifically raised by the Veteran.  The lesion causing the foot drop is described as in the cervical spine in the December 2010 VA examination report, and it is a matter of semantics as to whether the October 22, 2010 communication was a separate claim for service connection for right foot drop as opposed to a request for additional compensation for the cervical spine disability that had just been service-connected days beforehand in October 2010.  

The provisions of 38 C.F.R. § 3.156 indicate that new and material evidence received prior to the expiration of the appeal period (in this case, for the award of service connection for cervical spine disability) will be considered as having been filed in connection with the claim (in this case, for service connection for cervical spine disability) which was pending at the beginning of the appeal period.  The December 2010 VA examination report was received within the appeal period.  This being the case, reasonable doubt is being resolved in the Veteran's favor and a March 1, 2010 effective date, but not earlier, for the award of service connection for right foot drop is granted.  The reasons an effective date prior to this cannot be granted are the same as those for the other disabilities whose effective dates are discussed above.  


ORDER

An effective date prior to March 1, 2010 for the grants of service connection for PTSD; cervical spondylosis with neck myelopathy/radiculopathy; left upper extremity peripheral neuropathy/radiculopathy; scar, residuals, shrapnel fragment wound, neck; linear scar inferior to the left patella; and curvilinear left medial knee scar disabilities is denied.

A March 1, 2010 effective date, but not one prior to this, is warranted for the grant of service connection for right foot drop.  



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


